FILED IN
                            04-14-00734-CV                   4th COURT OF APPEALS
                                                              SAN ANTONIO, TEXAS
                                                             2/20/2015 1:45:38 PM
                   IN THE COURT OF APPEALS FOR                 KEITH E. HOTTLE
                  THE FOURTH DISTRICT OF TEXAS                       Clerk
                      SITTING AT SAN ANTONIO

              SANDRA SAKS, LEE NICK MCFADIN, III
                 and MARGARET LANDEN SAKS,

    Appellants,
                                    v.

                  BROADWAY COFFEEHOUSE, LLC,

    Appellee.

On appeal from District Court, 73rd Judicial District, Bexar County, Texas
                Honorable Antonia Arteaga, presiding
                Trial Court Cause No. 2013-CI-17001

                      APPELLANTS' APPENDIX


                                           Respectfully submitted,

                                           Philip M. Ross
ORAL ARGUMENT REQUESTED                    State Bar No. 017304200
                                           1006 Holbrook Road
                                           San Antonio, Texas 78218
                                           Phone: 210/326-2100
                                           Email: ross_law@hotmail.com
                                    By:    /s/ Philip M. Ross
                                           Philip M. Ross
                                           Attorney for Appellants
                             APPENDIX

TAB

1     DOCKET INFORMATION

2     ORDER granting summary judgment, dated May 7, 2013

3     JUDGMENT, dated October 20, 2014

4     ORDER setting amount of supersedeas bond dated October 31, 2014

5     NOTICE OF APPEAL, dated October 20, 2014

6     SUPPLEMENT TO NOTICE OF APPEAL, dated February 20, 2015

                                   Respectfully submitted,

                                   /s/ Philip M. Ross
                                   Philip M. Ross
                                   State Bar No. 17304200
                                   1006 Holbrook Road
                                   San Antonio, Texas 78218
                                   Phone: 210/326-2100
                                   Email: ross_law@hotmail.com

                                   ATTORNEY FOR APPELLANTS
                                   SANDY SAKS, LEE NICK
                                   MCFADIN, III AND MARGARET
                                   LANDEN SAKS
                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
has been e-filed and served on February 20, 2015 by email pursuant to
agreement to Paul T. Curl and Royal B. Lea, III.

                                      /s/ Philip M. Ross
                                      Philip M. Ross
      TAB 1

DOCKET INFORMATION
 RUN DATE: 12/22/2014 Senor County ContrallzeA Docket System Pp: 1 PGR: DKS4900P
 RUN TIME: 11:00:59                                                           JCL: SPPROD




                         "DOCKET           INFDRMATION•


 CAUSE NUM: 2013017001
 DATE FILED: /0/10/2013                 COURT: 073            UNPAID BALANCE:             0.00
 TYPE OF DOCKET; OTHER CONTRACT
                                 •• •STYLE
             BROADWAY COFFEEHOUSE LLC
                  VS MARCUS ROGERS ET AL


 ACCOUNT TYPE:                          ACCOUNT NO:
 ACCESS: 0                              STATUS: DISPOSED
LIST TYPE: C


                        •LITIOANT            INFORMATION.
SEQ LAST /FIRST /MIDDLE NAME                      LIT. TYPE/ATTORNEY               DATE


00001 ORDADNAV COFFEEHOUSE LLC                    PLAINTIFF                     10/10/2013
                                                     00001 NEIL, BRITTANY M
                                                     00002 CURL, PAUL T


00002 ROBERS MARCUS                              DEFENDANT                      10/10/2913
                                                     00004 SINSHAM, BENJAMIN R
                                                     00009 LEA III, ROYAL B


00003 SAKS BROADWAY LLC                          DEFENDANT                      10/10/2013
                                                     00004 BINGHAM, BENJAMIN R


00004 SAKS SANDRA                                DEFENDANT                      10/10/2013
00005 FLORES DIANE 14                            DEFENDANT                      10/10/2013
00001 FLORES DIANA GARZA                         DEFENDANT                      10/10/2013
00007 MERRIMAN LAUREN SAKS                       DEFENDANT                      10/10/2013
                                                     00006 ATTORNEY NAME NOT FOUND
                                                     00007 RODRIGUEZ, JAMES A


00008 SAKS OLORIA LAUREN NICOLE                  DEFENDANT                      10/10/2013
00009 SAKS LANDEN                                DEFENDANT                      10/10/2013
00010 MCFADIN LEE NICK III                       DEFENDANT                      10/10/2013
                                                     00005 ROSS. PHILIP H


00011 DAVIS SANDRA GARZA                         DEFENDANT                     10/10/2013
00012 THE SAKS CHILDREN TRUST                    OTHER                         10/10/2013
00013 ATFLIIL                                    OTHER                          10/10/2013
00015 SAKS MARGARET LANDEN                       DEFENDANT                     10/10/2013
                                                     00005 ROSS. PHILIP H


0001i SAKS SANDRA C                              DEFENDANT                     10/10/2013
                                                  00005 ROSS, PHILIP 14


00017 FLORES DIANA                               DEFENDANT                    11/12/2013
                                                  00003 SHAW, RONALD J
 RUN DATE; 12/22/2014 Boxer County Central:Red Docket System P9: 2 P09, DKB4900P

RUN TIME: 11101:00                                                       JCL; SPPROD



 00018 5321 BROADWAY PARTNERS                  DEFENDANT                   06/12/2014

                                                00009 LEA III, ROYAL B




                     ASERVICES INFORMATION.

SEQ SERVICE TYPE / DATES                 DIST      LITIGANT NAME



00001 CITATION                             4       ROGERS MARCUS

         13S: 10/11/2013 REC: 10/17/2013 EXE: 10/22/2013 RET. 10/23/2013



00002 CITATION                             4

         ISS: 10/11/2014 REC:              ENE:                  RETs



00003 CITATION                                     SAKS SANDRA

         Me 10/11/2013 REC:                ERE:                  RET:



00004 CITATION                             4       FLORES DIANE M

         ISS: 10/11/2010 REC. 10/17/2013 EKE; 10/22/2013 RET: 10/24/2013



00005 CITATION                             4       MERRIMAN LAUREN

         ISS: 10/11/2013 REC: 10/17/2013 EXE: 11/16/2013 RET. 12/19/2013



00006 CITATION                             4       SAKS LANDEN

         ISS: 10/11/2013 REC.:             ERE:                  RET:



00007 CITATION                             4       MCFADIN III LEE N

         ISS; 10/11/2013 REC: 10/17/2013 EKE; 11/19/2013 RET: 11/21/2013



00008 CITATION                             4

         139: 10/18/2013 REC: 10/24/2013 ENE: 10/25/2013 RET: 10/29/2013



00009 CITATION                             4       SAKS SANDRA C

         IS!: 11/18/2013 REC: 10/24/2013 EXE: 10/29/2013 RET: 10/31/2013



00010 CITATION                             4       SAKS MARGARET L

         ISO: 10/18/2013 REC:             EKE;                RET:



00011 NOTICE OF ORDER RULE 306A          152       NEIL BRITTANY H

         ISS. 10/27/2014 REC:             EXE;                RET;



00012 NOTICE OF ORDER RULE 306A         152        CURL PAUL T

         ISS: 10/27/2014 REC;             BCE;                RET;



00013 NOTICE OF ORDER RULE 306A         152        SHAW RONALD J

         ;SS: 10/27/2014 REC;             EXE:                RET:



00014 NOTICE OF ORDER RULE 306A         152        BINGHAM BENJAMIN R

        In: 10/27/2014 REC/               EXE:                RET:



00015 NOTICE OF ORDER RULE 306A         152        ROSS PHILIP M

        TSB: 10/27/2014 REC:              EXE:                RET:



00016 NOTICE OF ORDER RULE 306A         152        MERRIMAN LAUREN SAKS

        ISS: 10/27/2014 REC:              EXE:                RET:
 RUN DATE: 12/22/2014 Boxer County Centrs1120d Docket System Ps: 3 PQM: DK54906P

RUN TINE: 11:01:00                                                        JCL: SPPROD




 00017 NOTICE OF ORDER RULE 306A            152      RODRIGUEZ JAMES A

         1SS: 10/27/2014 REC:                 ENE:                 RET:



 00016 NOTICE OF ORDER RULE 306A            152      HILL HERBERT S

         !SS:   10/27/2014 REC:               USE:                 RET:



00019 NOTICE OF ORDER RULE 306A             152      LEA ROYAL 5

         ISS: 10/27/2014 REC:                ENE:                  RET:



00020 WRIT OF EXECUTION                     192      SAKS SANDRA C

         IS'S: 12/01/2014 REC: 12/12/20/4 LEE:                     RET:



                  • ATTORNEY               INFORMATION•

 SEQ DATE FILED BAR NBR. NAME                                 STATUS          DATE



00001 10/10/2013 24051929 WEIL, BRITTANY H                   SELECTED      10/11/2013

00002 10/17/2013 05255200 CURL, PAUL 7                       SELECTED      10/16/2013

00003 11/12/2013 16152300 SHAW, RONALD J                     SELECTED      11/12/2013

00004 11/14/2013 02022350 BINGHAM. BENJAMIN R                SELECTED      11/14/2013

00005 11/19/2013 17304200 ROSS, PHILIP M                     SELECTED      11/19/2013

00007 03/02/2014 24057667 RODRIGUEZ, JAMES A                 SELECTED      03/05/2014

00008 06/09/2014 24007722 HILL, HERBERT S                    SELECTED      06/10/2014

00009 06/12/2014 12069480 LEA III, ROYAL 8                   SELECTED      06/12/2014



                   'PROCEEDING                    INFORMATION"

 SEQ       DATE FILED              REEL      IMAGE      PAGE COUNT



00001      10/10/2013               0000     0000           0000

           DESC: PLAINTIFF'S ORIGINAL PETITION

00002      10/10/2014               0000     0000           0000

           DESC: CIVIL CASE INFORMATION SHEET

00003      10/10/2013               0000     0000           0000

           DESC: REQUEST FOR

                  7 C1TS PPS

00004      10/10/2013               0000     0000           0000

           DESC: SERVICE ASSIGNED TO CLERK 2

00005      10/17/2013               0000     0000           0000

           DESC: SERVICE ASSIGNED TO CLERK 3

00006      10/17/2013               0000     0000           0060

           DESC: REQUEST FOR

                  3 CITS PPS

00007      11/12/2013              0000      0000           0000

          DESC: MOTION FOR

                  SUBSTITUTE SERVICE

00008      11/12/2013              DODO      0000           0000

          DESC: ANSWER OF

                 DIANA FLORES

00009      11/14/2013              0000      0000           0000

          DESC: ORIGINAL ANSWER OF

                 MARCUS P ROGERS COURT APPOINTED INTERIM

                  TRUSTEE FOR THE SAKS CHILDREN TRUST AKA
RUN DATE: 12/22/2014 Baker County Centralized Docket System Pas 4 POW: 0KB49000

RUN TIME: 11101100                                                JCL; SPPROD



                 ATFLSL

00010      11/15/2015            0000      0000           0000

          DESC: MOTION FOR

                 SUBSTITUTE SERVICE

00011      11/19/2013            0000      0000           0000

          DESC: ORIGINAL ANSWER OF

                SANDRA C SAKS S REQUEST FOR DISCLOSURE

00012     11/19/2010             0000      0000           0000

          DESC: JURY FEE PAID

00013     11/21/2012             000f      0000           0000

          DESC: ORIGINAL ANSWER OF

                SAKS BROADWAY LLC

00014     11/21/2013             0000      0000           0000

          DESC: LETTER TO DISTRICT CLERK

                FR: JENNIFER MCLAUGHLIN

                RE: COPY ORIGINAL ANSWER AND ENCLOSED

                ENVELOPE

00015     12116/2013             0000      0000           0000

          DESC: ORIGINAL ANSWER OF

                MARGARET LANDEN SAKS AND REQUEST FOR

                DISCLOSURE

00016     12/16/2013             0000      0000           0000

          DESC: ORIGINAL ANSWER OF

                LEE NICK MCFAD1N III AND REQUEST FOR

                DISCLOSURE

00020     12/18/2014             0000      0000           0000

          DESC: LETTER TO DISTRICT CLERK

                FROM REBECCA ESCOBEDO

                RE: PROCESS OF SERVICE

00018     12/09/2013            9100       0000           0000

          DESC: MOTION TO

                SET ON JURY AND ADS DOCKETS

00021     03/12/2014            0000       0000           0000

          DESC: ORIGINAL ANSWER OF

                LAUREN SAKS MERRIMAN

00022     04/30/2014            0000       0000           0000

          DESC: NOTICE OF JURY TRIAL SETTING

00023     06/09/2014            0000       0000           0000

          DESC: FIRST AMENDED PETITION

00025     06/12/2014            0000       0000           0000

          DESC: ANSWER OF

                5321 BROADWAY PARTNERS

00027     06/13/2014            00110      DODO           0001

          DESC: MOTION FOR

                PARTIAL SUMMARY JUDGMENT

00028     06/13/2014            0000       0000          0001

          DESC: NOTICE

                OF FILING OF SUPPLEMENT TO AFFIDAVIT IN

                SUPPORT OF MOTION FOR PARTIAL SUMMARY JU

                DGMENT

00038     06/27/2004            0000       0000          0000

          DESC: MEDIATOR ASSIDNED
RUN DATE: 12/22/2014 Boner County Controllzod Dookot System Pg: 6 poM: DKS4900P

RUN TIME: 11:01:01                                                   JCL: SPPROD



                 JOE CASSEL:

Q0029     06/30/2014               0000         0000          0000

          DESC: RESPONSE

                 IN OPPOSITION TO MTN FOR PARTIAL SUMMARY

                JUDGMENT/MARGARET LANDER SAKS

00030     06/30/2014               0009         0000          0000

          DESC: RESPONSE

                 IN OPPOSITION TO MTN FOR PARTIAL SUMMARY

                 JUDGMENT/LEE NICK MCFADIN

00031     06/30/2014               0000         0000          0000

          MSC: RESPONSE

                RESPONSE   IN OPPOSITION TO MOTION FOR PA
                RTIAL SUMMARY JUDGMENT

00032     07/01/2014 ,             0000         0000          0000

          DESC: RESPONSE

                TO MOTION FOR PARTIAL SUMMARY JUDGMENT 0

                F BROADWAY COFFEE HOUSE LLC

00033     07/02/2014               0000         0000          0000

          DESC: MOTION FOR

                LEAVE TO SUPPLEMENT       SUMMARY JUDGEMENT
                EVIDENCE

00036     07/03/2014               0000         0000          0000

          DESC: MOTION FOR DEFAULT JUDGMENT

00036     07/03/2014               0000         0000          0000

          DESC: AFFIDAVIT OF

                BRITTANY WELL RE: MILITARY SERVICE

00037     17/03/2014               0000         0000          0000

          DESC: CERTIFICATE OF LAST KNOWN NAIL

                LAUREN SAKS MERRIMAN AKA GLORIA LAUREN N

                [COLE SAKS

00040     07/11/2014               0000         0000          0000

          DESC: CERTIFICATE OF SERVICE

00042     07/15/2014               0000         0000          0000

          DESC: MOTION FOR

                 (AMENDED/ PARTIAL SUMMARY JUDGMENT

00044     07/25/2014               0000         0000          0000

          DESC: MOTION TO ENTER

                SCHEDULING ORDER

00046     07/30/2014               0000         0000          0000

          DESC: RESPONSE

                TO AMENDED MOTION FOR PARTIAL SUMMARY

                JUDGMENT

00047     07/ 31/2004              0000        0000           0000

          DESC: RESPONSE

                IN OPPOSITIONTO PLAINTIFFS AMENDED

                MOTION FOR PARTIAL SUMMARY JUDGMENT

00048     07/31/2014               0000         0000          0000

          DESC: RESPONSE

                IN OPPOSITION TO PLAINTIFFS AMENDED

                MOTION FOR PARTIAL SUMMARY JUDGMENT

00049     07/31/2014               0000        0000           0000

          DESC: RESPONSE
RUN DATE: 12/22/2014 Bexer CauntY Centralized Docket System P0: 6 PGM: OK84900P

RUN TIME: 11:01:01                                                JCL: SPPROD



                IN OPOOSITION 70 AMENDED MOTION FOR PART

                IAL SUMMARY JUDGMENT

00050     07/31/2014               0000     0000          0000

          DESC: RESPONSE

                IN OPPOSITION TO AMENDED MOTION FOR PART

                IAL SUMMARY JUDGMENT

000ES     08/05/2014               0008     0000          0000

          MSC: SECOND AMENDED

                MOTION FOR LEAVE TO SUPPLEMENT SUMMARY J

                UDGMEWT EVIDENCE

00054     08/08/2014               8000     0000          0000

          MSC: MOTION FOR

                (SECOND) LEAVE TO SUPPLEMENT SUMMARY JUD

                OMENT EVIDENCE

00006     08/18/2014               0000     0000          0000

          DESC: OBJECTIONS TO

                THE AFFIDAVITS OF SANDRA C SAKS, DIANA 0

                FLORES AND LEE NICK MCFAD/N III

00056     08/19/2014               0000     0000          0000

          DESC: HEARING/TRIAL CR7 REPORTER ASS

                CC CRAIG CARTER, 408TH DISTRICT COURT

00057     00/19/2014               0000     0000          0000

          DESC: JUDGES DOCKET NOTES

000E8     08/19/2014               0000     0000          0000

          DESC: RULE II AGREEMENT

000E9     09/16/2014              0000      0000          0000

          DESC: CROSS ACTION

00060     09/25/2014              0000      0000          0000

          DESC, NOTICE OF JURY TRIAL SETTING

                LAUREN MERRIMAN

00062     09/28/2014              0400      0000          0000

          DESC: ORIGINAL ANSWER OF

                SANDRA C SAKS AND REQUEST FOR DISCLOSURE

00064     10/05/2014              0800      0000          0000

          DESC: MOTION TO

                BE EXCUSED FROM MEDIATION

00066     10/14/2014              0000      0000          0000

          DESC: RESPONSE

                IN OPPOSITION TO MOTION TO BE EXCUSED FR

                OM MEDIATION N./ATTACHED PROPOSED ORD

00066     10/15/2014              0000      0000          0000

          DESC: APPLICATION

                FOR APPOINTMENT OF RECEIVER FOR SALE OF

                REAL PROPERTY OF BROADWAY COFFEEHOUSE LL

                C

00067     10/15/2014              0009      0000          0000

          DESC: MOTION TO

                SUPERSEDE JUDGMENT AND SET BOND AMOUNT

00088     10/15/2014              0000      0000          0000

         DESC: RESPONSE

                IN OPPOSITION TO APPLICATION FOR

               APPOINTMENT OF A REVEIVER FOR SALE OF
RUN DATE: 12/22/2014 Boxer County Contr.:1111nd Docket system Po: 7 PON: DKB49D0P

RUN TIME; 11:01:01                                                 JCL: SPPROD



                REAL PROPERTY

 00069    10/16/2014               0000     0000          0000

          DESC: NOTICE

                OF FILING OF RULE /1 AGREEMENT

 D0070    10/20/2014               0000     0100          0000

          DESC: BRIEF

                TRIAL BRIEF IN OPPOSITION TO CLAIMS FOR

                ATTORNEYS FEES AND COSTS

00071     10/20/2014               0000     0000          0000

          DESC: BRIEF

                TRIAL BRIEF SUPERSEDEAS BOND WITH PROPOS

                ED ORDER

00072     10/20/2014               0000     0040          0000

          DESC: NOTICE OF APPEAL

                EMAIL SENT TO CRAIG CARTER, 408TH DISTRI

                OF SANDRA SAKS LEE NICK MCFADIN III AND

                MARGARET LANDEN SAKS

                ATTY PHILIP M ROSS

00073     10/20/2014               0000     0000          0000

          DESC: DATE DUE IN 4TH CCA

                12/19/2014

00077     10/20/2014               0000     0000          000D

          DESC: CASE CLOSED FINAL JUD AFTER NO

00074     10/21/2014               0000     0000          0000

          DESC: CONFIRMATION PAGE SENT SUCCESS

                4TH CRT OF APPEALS(NOTICE OF APPEAL)

00076     10/21/2414               0000     0700        0000

          DISC: AMENDED

                M/7 SUSPEND AND SUPERSEDE JUDGMENT AND T

                0 SET THE AMOUNT OF SUPERSEDEAS BOND

100741    10/20/2014            0000        0000        0000

          DESC: LETTER FROM 4TH COURT OF APPEA

00079     10/28/2014            0000        0000        0000

          DESC: LETTER FROM 4TH COURT OF APPEA

00080     10/28/2014            0000        0000        0000

          DESC: LETTER/CLERK'S RECORD FEE DUE

                PHILIP N ROSS

                1911.00 VIA E-MAIL

00003     10/01/2014            0000        0000        0000

          DESC: RESPONSE

                TO AMENDED MOTION TO SUSPEND AND SUPERSE

                PE JUDGMENT AND TO SET THE AMOUNT OF SUP

                ERSEDEAS BOND

00084     11/06/2014            0000        0000        0000

         DESC: LETTER FROM 4TH COURT OF APPEA

00000     11/10/2014            0000        0000       0000

         DESC: LETTER FROM 4TH COURT OF APPEA

00086     11/13/2014            0000        0000        0000

         DESC: REQUEST FOR CLERK'S RECORD

00067    11/17/2014             0000        0000        0000

         DESC: LETTER FROM 4TH COURT OF APPEA

00088    11/18/2014             0000        0030       0000

         DESC; LETTER FROM 4TH COURT OF APPEA
RUN DATE: 12/22/2014 Boxer County Centralized Dookat System Ps: 8 AGM; DICE14900P

RUN TIME: 11:01:01                                                        JCL: SPPROD



00089      II/19/2014              0000      000D           DODO

          DESC; LETTER FROM 4TH COURT OF APPEA

00092     11/20/2014               0000      0000           2000

          DESC: REQUEST FOR SERVICE AND PROCES

00090     11/21/2014               0000      0000           0000

          DESC: LETTER FROM 4TH COURT OF APPEA

00091     11/21/2014               0000      0000           0000

          DESC: LETTER FROM 4TH COURT OF APPEA

00095     11/24/2014               0000      0000           0000

          DESC: LETTER FROM 4TH COURT OF APPEA

00E94     11/24/2014               0000      0000           0800

          DESC: LETTER FROM 4TH COURT OF APPEA

00095     1'2/01/2014              ROSE      0)00           0000

          DESC: LETTER/CLERK'S RECORD FEE DUE

                PHILIP H ROSS

                0939.00 VIA E-MAIL IDESIGNATION FILED)



                         • TR1AL          INFORMATION•

 SEQ     DATE FILED             COURT               SETT. DATE     TIME       ATTY



00017    12/19/2013              131                10/20/2014 00:30AM        PTC

         DESC: JURY TRIAL SET

00016    12/19/2013

         DESC: MOTION TO

               SET ON JURY AND ADR DOCKETS

00019    12/19/2013              265                06/13/2014 08:50AM        PTC

         DESC? SET A.D.R. DOCKET

               • NRESET TO 06/27/1400 PER AOR CLERK

00024    06/12/2014             285                 06/27/2014 08:30AM

         DESC: SET A.D.R. DOCKET

00026    06/13/2014             109                 07/06/2014 08:3001        SPIN

         DESC: NOM-JURY TRIAL

               HEARING ON PARTIAL SUMMARY JUDGMENT

               PP:DROPPED:1 w

00039    06/27/2014             000                 09/05/2014

         DESC: MEDIATION HRNG SET

00024    07/03/2004             109                 07/08/2014 08:30AM        BMW

         DESC; NON-JURY TRIAL

               SETTING ON M/F LEAVE TD SUPPLEMENT SUM-

               MARY JUDGMENT EVIDENCE ”DROPPED".

02041    07/15/2014             109                 08/06/2014 08:30AM        PTC

         DESC: NON-JURY TRIAL

               SETTING ON 1ST AMENDED M/F SUMMRY JUDOT



00043    07/25/2014             057                 07/30/2014 08:30AM        PTC

         DESC: JURY MON/DOCKET SET

               SETTING ON M/T ENTER SCHOLNO ORDER

00045    07/30/2014             131                 10/20/2014 08:30AM

         DESC: JURY TRIAL RESET

               miPER SCHOLNG ORDER..

00051    08/04/2014             109                 08/19/2014 08:30AM

         DESC: NON-JURY TRIAL
 RUN DATE: 12/22/2014 Boxer County Centralized Dooloit Syttom PO4 9        POM: D.64900P
 RUN TIME: 11:01:01                                                        JCL: SPPROD


                 RESET ON 1ST AMENDED M/F SUMMARY
                 JUDGMENT
                 •••ASSIGNED TO JUDGE NOLL...
00052      06/0812014             109                 08/19/2014 06:30AM
           DESC: NON-JURY TRIAL
                 SETTING ON 2ND M/F LEAVE TO SUPPLEMENT
                 SUMMARY JUDGMENT EVIDENCE
                 •••ASSIGNED TO JUDGE NOLL...
00065      10/08/2914             436                 11/15/2014 08:30AM       BMW
           DESC: SET A.D.R. DOCKET
00075      10/21/2014             109                 10/28/2014 09:00AM       PR
           DESC: NON-JURY TRIAL
                 SETTING ON AND WI SUSPEND JUDGMENT AND
                 TO SET THE AMOUNT OF SUPERSEDEAS GOND
                 ""DROPPED""
00082      10/27/2014             109                 10/31/2014 03100PM       PMR
           DESC: NON-JURY TRIAL
                 SETTING ON M/T SET AMOUNT OF SUPERSEDEAS
                 RHO ""TO BE HEARD BY JOG ARTEAGA""
00081      10/26/2014             109                 10/51/2014 05:00PM       PR
           MSC: NON-JURY TRIAL
                 SETTING ON M/T SET AMOUNT OF SUPERSEDEAS
                 BOND ""TO BE HEARD BY JOG ARTEAGA""


                         •ORDER         INFORMATION"
 SEP DATE FILED JUDGE NAME                    VOLUME PAGE PAGE CNT AMOUNT SOF


00001 11/12/2013 JOHN D. GABRIEL: JR.          4125     1622    0002          0.00
        DESC: ORDER GRANTING RULE 106
               ON DEFT LAUREN SAKS MERRIMAN A/K/A
               GLORIA LAUREN NICOLE SAKS
00002 11/15/2013 DAVID A. CANALES              4125     2407    0002          0.00
        DESC: ORDER GRANTING RULE 106
               ON DEFT LEE NICK NCFADIN III
00003 06/27/2014 RICHARD E. PRICE              4238     2810    0001          0.00
        DISC: ORDER FOR MEDIATION
00004 07/30/2014 ANTONIA ARTEAGA               4260     2002    0904          0.00
        DESC: SCHEDULING ORDER
00005 08/19/2014 LARRY NOLL                    4246     1566    0002          0.00
        DESC: ORDER

               GRANTING SECOND MOTION FOR LEAVE TO
               SUPPLEMENT SUMMARY JUDGMENT EVIDENCE
00006 08/19/2014 LARRY NOLL                    4246     1590    0004          0.00
        DESC: ORDER
               GRANTING PARTIAL SUMMARY JUDGMENT
00006 10/15/2014 DAVID A. CANALES              4296     0925    0002          0.00
        DESC: ORDER
               GRANTING MOTION TO BE EXCUSED FROM
               MEDIATION
00007 10/20/2014 ANTONIA ARTEAGA               4266     2609    0007          0.00
        DESC: JUDGMENT
00009 10/31/2014 ANTONIA ARTEAGA               4300     1450    0002          0.00
        DESC; ORDER ON
RUN DATE: 12/22/2014 BexOr County Centralized Docket System Pe: 10 NM; DR114900P

RUN TIME: 11:01:01                                                 JCL: SPPROD



             DEFT'S MIT SET THE AMOUNT OF SUPERSEDERS

             BOND

00000 11/12/2014 NO SIGNATURE REQUIRE        4310   0669   0001        0.00

      DESC: ORDER FROM 4TH COURT OF APPEAL

00011 11/24/2014 CATHERINE STONE             431G   0660   0001        0.00

      DESC: ORDER FROM 4TH COURT OF APPEAL



                         • BOND         INFORMATION.

SEQ     DATE FILED PRINCIPAL
                                            BILL OF COST


         Date: 12/01/2014                                           CAUSE NO. 2013C117001

         Style: BROADWAY COFFEHOUSE LLC
                    VS.
                 MARCUS ROGERS ET AL

                73RD Judicial District Court, Bexar County, Texas

         TO: PHILIP M ROSS
              1006 HOLBROOK RD
              SAN ANTONIO, TX 78218-3325

         DISTRICT CLERKS FEE                                                       $153.00
         CIV LEG SV (2)                                                            $20.00
         SECURITY                                                                  $5.00
         DISPUTE RS                                                                $15.00
         LAW LIBRARY                                                               $15.00
         CLERKS RECORDS FEE                                                        $939.00
         RECORDS                                                                   $10.00
         JUDICIAL FEE                                                              S40.00
         STENOGRAPH                                                                S15.00
         APP MD SY                                                                 $5.00
         DC RECORDS                                                                $10.00
         JSF2                                                                      S42.00
         CONSLD FEE                                                                510.00
         DCTECH FEE                                                                $15.00
         CH-RENOVAT                                                                S15.00
         RECPRESERV                                                                $10.00
         F-FILING                                                                  $40.00
         E-FILE-SYS                                                                $72.00

        TOTAL:                                                                     $1431.00

        LESS PAYMENT RECEIVED: CURL & STAHL                                        $389.00
                                LAW OFF. OF JAMES RODRIGUEZ                        $2.00
                                BINGHAM & LEA                                      $69.00
                                THE SHAW CORP.                                     $2.00
                                PHILIP M. ROSS                                     $30.00

        I, Donna Kay 1WKinney, Clerk of the District Courts of and for Bexar County, Do Hereby
        Certify that the above and foregoing are true and correct bill of cost due in this cause.


                                                       e
                                                 ce C (y-p(gii/0
Case Number: 2013C117001
                                          Isabel C. Lizcano,D    UTY
                                       DonnS)KAISPMfKiltt 1134,fh9 OW 1 erk                 Page 1 of2
                                              Bexar County, Texa
         CERTIFIED COPY CERTIFICATE STATE OF TEXAS
         I. DONNA KAY MWINNEY BEXAR COUNTY DISTRICT
         CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
         IS A TRUE AND CORRECT COPY OF THE ORIGINAL
         RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
         MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS'



                December• 19, 2014

         DONNA KAY McKINNEY
         BEXAR COUNTY, TEXAS

  By:         &aria Veva*a a
         CECILIA BARBOSA, Deputy District Clerk
        (NOT I ALM 14177-101:T THE. CLERKS'S ORIGINAL SIGNATURE,




Case Number: 2013CI17001                              Document Type: BILL OF COST   Page 2 of 2
                                 CERTIFICATE


   THE STATE OF TEXAS

   COUNTY OF BEXAR



          I, Donna Kay M9-Kinney, Clerk of the District Court of Bexar County,
   Texas do hereby certify that the documents contained in this record, Cause
     No. 2013CI17001, of which this certification is attached are all of the
    documents specified by Texas Rule of Appellate Procedure 34.5 (a) and all
   other documents timely requested by a party to this proceeding under Texas
                      Rule of Appellate Procedure 34.5 (b).
   GIVEN UNDER MY HAND AND SEAL of said Court at office in the City of

   San Antonio, Bexar County, Texas this 28th day of October, 2014.




                                               Donna Kay Nftinney

                                               Clerk, 73RD Judicial District
                                               Court of Bexar County, Texas



                                               By: CECILIA BARBOSA., Deputy




                             * * * * * * * * * *




Case Number: 2013C117001        Document Type' CERTIFICATE             Page I of 2
         CERTIFIED COPY CERTIFICATE STATE OF TEXAS
         I. DONNA KAY Mc-KINNEY BEXAR COUNTY DISTRICT
         CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
         IS A TRUE AND CORRECT COPY OF THE ORIGINAL
         RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
         MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



               December• 19, 2014

         DONNA KAY MLKINNEY
         BEXAR COUNTY, TEXAS

  By:      eeedia 2;4do4a
         CECILIA BARBOSA, Deputy District Clerk
        (NOT r 4 LID ITHOUT THE CLERKS-S ORIGINAL .S1GNATURE.1




Case Number: 2013C117001                             Document Type: CERTIFICATE   Page 2 of 2
            TAB 2

ORDER PARTIAL SUMMARY JUDGMENT
                                                                                                       ACCEPTED
                                                                                                  04-13-00518-CV
                                     04-13-00518-CV
                                                                     ..1111P,' tlqj              11t.
                                                                                      FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                           2013C117001 -1)0738/25/2014 4:57:03 PM
                                                                                                    KEITH HOTTLE
                                                                                                           CLERK
                                CAUSE NO: 2013-CI-17001-

BROADWAY COFFEEHOUSE, LLC                                IN THE. DISTRICT COURT
                                                                                 FILED IN
V.                                                                  4th DISTRICT
                                                         73RD JUDICIAL  COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
MARCUS' ROGERS, AS TRUSTEE FOR                                    8/25/2014 4:57:03 PM
THE SAKS CHILDREN TRUST A/K/A                                       KEITH E. HOTTLE
ATFL&L, A TEXAS TRUST; ET AL, '                                           Clerk
                                                         BEXAR COUNTY, TEXAS

                ORDER GRANTING PARTIAL SUMMARY JUDGMENT

        On the 1e day of August, 2014 came on to be 'considered the Plaintiffs

Amended Motion fer Partial Summary Judgment, filed herein by Plaintiff, BROADWAY

COFFEEHOUSE, LLC. The Court, having considered said Motion, the Responses

thereto, Plaintiffs SeCond Motion for Leave to Supplement Summary Judgment

Evidence, and Plaintiff's Objections to Affidavits of Sandra C. Saks, Diana G. Flores,

and Lee Nick McFadin, III, finds the following Order appropriate. It is therefore,

        ORDERED, ADJUDGED, AND DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC, owns an undivided twenty-five (25%) percent Interest, and that

Defendant MARCUS ROGERS, AS INTERIM TRUSTEE FOR THE SAKS CHILDREN

TRUST A/K/A ATFL&L, A TEXAS TRUST, owns an undivided seventy-five (75%)

percent Interest, in the following real property and improvements (the "Property"):

                 Lot Four (4), Block Thirty-Three (33), Alamo Heights, City of
                 Alamo Heights, Situated in Bexar County, Texas, aou ing
                 to Plat thereof Recorded in Volume 105, Pages 2 296,
                 Deed and Plat Records of Bexar County, Texas.

It Is further

        ORDERED, ADJUDGED, AND DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC owns twenty-five (25%) percent, and that Defendant MARCUS

ROGERS, AS INTERIM TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A
ATFL&L, A TEXAS TRUST, owns seventy-five (75%) percent, of the partnership known

as 5321 BROADWAY PARTNERS (the "Partnership"), which was established by the

Partnership Agreement dated on or about January 16: 1096, and the Partnership has

equitable title to the Property. It is further

       ORDERED, ADJUDGED, AND DECREED that Defendants, SANDRA C_ SAKS

A/K/A SANDRA GARZA DAVIS; DIANA M. FLORES A/K/A DIANA GARZA FLORES;

LAUREN SAKS MERRIMAN A/K/A GLORIA LAUREN NICOLE SAKS;. MARGARET

LANDEN SAKS A/K/A• LANDEN ' SAKS; LEE NICK McFADIN, Ili; and SAKS

BROADWAY, LLC; own no interest in the Property or the Partnership. It Is further

       ORDERED, ADJUDGED, AND DECREED that the following documents filed by

Defendant SANDRA C. SAKS A/K/A SANDRA GARZA DAVIS in the Official Public

Records of Bexar County, Texas, be and hereby are void and of no force or effect:

              Assignment of Interest in the 5321 Broadway Partners A Texas General

              Partnership Affidavit of Sandra Saks, with attachment(s), recorded at-

              Volume 15643, Page 525 (Document No. 20120157436) of the Official

              Public Records of Bexar County, Texas.



              Deed 5321 Broadway, San Antonio, Texas, with attachment(s), recorded

              at Volume 16124, Page 1554 (Document No. 20130103922) of the Official

            • Publib Records of Bexar County.



              5321 Broadway, Texas, Bexar County, Texas Transfer Conveyance

             Assignment of Interest In the 5321 Broadway Partners Agreement, with




                                                 2
                  attachments) recorded at Volume 16124, Page 1,562 (Docur.nent . No.

                  20130103925) of the Official Public Records of Beier COunty.

It Is-further.-

         ORDERED, ADJUDGED, AND DECREED that the Property is ordered sold. in a

manner to be determined by the. Court and in accordance with the partnership

Agreement, and that' twenty-five (25%) percent of the net proceeds of the sale shall be

paid to Plaintiff, BROADWAY COFFEEHOUSE, LLC, and the remaining seventy-five
                                                                    We° Irk-e..C.ctru-kic
(75%) percent. of the net proceeds of the sale shall be paid 10 4DbodiC-1.1.5.            •

                  ST

'T-Ktk8.7f, It is further

        ORDERED, ADJUDGED, AND DECREED that the Partnership is ordered WI

wound-up and terminated, effective a        the date of this Order.

        SIGNED this         1day of




                                              3
APPROVED AS TO FORM:

CURL STAHL GEIS
A PROFESSIONAL CORPORATION                     THE SHAW CORPORATION
700 North St. Mary's Street, Suite 1800        1100 N.W. Loop 410, Suite 700
Ban Antonio,, Texas 78205                      San Antonio, Texas 78213
Telephone: (210) 226-2182.                     Telephone: (210) 227-3737
Telecopfer: (210) 226- 691                     Telecopier: (210) 366-0805

BY:
     AUL T. CURL                               BY:
    State Bar No. 05255200                       RONALD H
    ptourIcso-law.com                            State Bar cr. 18152300
  ' BRITTANY M. WEIL                             ShawCorporationQaol.com
    State Bar No. 24051929
    bmwellMso-law.00m                         • ATTORNEYS FOR DEFENDANT
    HERBERT S. HILL                             DIANA G. FLORES
    State Bar No. 24087722
    hshillQcsd-law.com

ATTORNEYS FOR PLAINTIFF
BROADWAY COFFEEHOUSE, LLC                       PHILIP M. ROSS
                                              ' State Bar No. 17304200
                                                FOSS lawPhotmail.corn
BINGHAM & LEA, P.C. •                           1006 Holbrook Road
319 Maverick Street                             San Antonio, Texas 78218
San Antonio, Texas 78212                        Telephone: (210) 326-2100
Telephone: (210) 224-1
Tel                                            ATTORNEYS FOR DEFENDANTS
                                               MARGARET LANDEN SAKS;
BY!                                            SANDRA C. SAKS; AND
   BENJAMIN R. BINGHAM                         LEE NICK MCFADIN, Ill
   State Bar No. 02322350
   ben(0.bIndhaniandlea.corn
  ROYAL 13. LEA, Ili
   State Bar No. 12069680
   rovalQbinghamandlea.com                     LAUREN SAKS MERRIMAN, Pro Se
                                               laurenmarriman@theblackbook-
ATTORNEYS FOR DEFENDANTS                       oroup.com
MARCUS P. ROGERS, INTERIM                      825 West Fulton Market, Unit 2
TRUSTEE FOR THE SAKS                           Chicago, Illinois 60607
CHILDREN TRUST A/K/A ATFL&L; •                 Telephone: (210) 789-9190
5321 BROADWAY PARTNERS;
AND SAKS BROADWAY, LLC




                                          4
  TAB 3

JUDGMENT
                                                                 2013C117001 -D073

                               CAUSE NO. 2013-CI-17001

BROADWAY COFFEEHOUSE, LLC                               IN THE DISTRICT COURT

V.                                                      73RD JUDICIAL DISTRICT

MARCUS ROGERS, AS TRUSTEE FOR
THE SAKS CHILDREN TRUST A/K/A
ATFL&L, A TEXAS TRUST; ET AL.                           BEXAR COUNTY, TEXAS

                                      JUDGMENT

       On the 20th day of October, 2014 came on for trial the above-referenced case, in

which BROADWAY COFFEEHOUSE, LLC, is Plaintiff and MARCUS ROGERS, AS

TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A ATFL&L, A TEXAS TRUST is

Defendant and Cross-Plaintiff; and SAKS BROADWAY, LLC; SANDRA C. SAKS A/K/A

SANDRA GARZA DAVIS; DIANE M. FLORES A/K/A DIANA GARZA FLORES;

LAUREN SAKS MERRIMAN A/K/A GLORIA LAUREN NICOLE SAKS; MARGARET

LANDEN SAKS A/K/A LANDEN SAKS; LEE NICK McFADIN III; and 5321 BROADWAY

PARTNERS, are Defendants and/or Cross-Defendants. Having previously granted

Partial Summary Judgment in this case, the Court incorporates the Partial Summary

Judgment herein. It is therefore,

      ORDERED, ADJUDGED, AND DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC, owns an undivided twenty-five (25%) percent interest, and that

Defendant MARCUS ROGERS, AS INTERIM TRUSTEE FOR THE SAKS CHILDREN

TRUST A/K/A ATFL&L, A TEXAS TRUST, owns an undivided seventy-five (75%)

percent interest, in the following real property and improvements (the "Property"):

              Lot Four (4), Block Thirty-Three (33), Alamo Heights, City of
              Alamo Heights, Situated in Bexar County, Texas, according
              to Plat thereof Recorded in Volume 105, Pages 290-296,
              Deed and Plat Records of Bexar County, Texas.
It is further

        ORDERED, ADJUDGED, AND DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC owns twenty-five (25%) percent, and that Defendant MARCUS

ROGERS, AS INTERIM TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A

ATFL&L, A TEXAS TRUST, owns seventy-five (75%) percent, of the partnership known

as 5321 BROADWAY PARTNERS (the "Partnership"), which was established by the

Partnership Agreement dated on or about January 16, 1996, and the Partnership has

equitable title to the Property. It is further

       ORDERED, ADJUDGED, AND DECREED that Defendants, SANDRA C. SAKS

A/K/A SANDRA GARZA DAVIS; DIANA M. FLORES A/K/A DIANA GARZA FLORES;

LAUREN SAKS MERRIMAN A/K/A GLORIA LAUREN NICOLE SAKS; MARGARET

LANDEN SAKS A/K/A LANDEN SAKS; LEE NICK McFADIN, III; and SAKS

BROADWAY, LLC; own no interest in the Property or the Partnership. It is further

       ORDERED, ADJUDGED, AND DECREED that the following documents filed by

Defendant SANDRA C. SAKS A/K/A SANDRA GARZA DAVIS in the Official Public

Records of Bexar County, Texas, be and hereby are void and of no force or effect:

                Assignment of Interest in the 5321 Broadway Partners A Texas General

                Partnership Affidavit of Sandra Saks, with attachment(s), recorded at

                Volume 15643, Page 525 (Document No. 20120157436) of the Official

                Public Records of Bexar County, Texas.




                                                 2
                 Deed 5321 Broadway, San Antonio, Texas, with attachment(s), recorded

                 at Volume 16124, Page 1554 (Document No. 20130103922) of the Official

                Public Records of Bexar County.



                5321 Broadway, Texas, Bexar County, Texas Transfer Conveyance

                Assignment of Interest in the 5321 Broadway Partners Agreement, with

                attachment(s) recorded at Volume 16124, Page 1562 (Document No.

                20130103925) of the Official Public Records of Bexar County.

It is further

          ORDERED, ADJUDGED, AND DECREED that the Property is ordered sold in a

manner to be determined by the Court and in accordance with the Partnership

Agreement, and that twenty-five (25%) percent of the net proceeds of the sale shall be

paid to Plaintiff, BROADWAY COFFEEHOUSE, LLC, and the remaining seventy-five

(75%) percent of the net proceeds of the sale shall be paid into the Court's registry. It is

further

          ORDERED, ADJUDGED, AND DECREED that the Partnership is ordered

wound-up and terminated, effective as of the date of the Partial Summary Judgment,

August 19, 2014.

          The parties advised the Court that the only remaining issue to be tried is the

award of attorney's fees, and agreed to try this issue to the Court without a jury. The

Court proceeded to hear evidence and arguments on the issue of attorney's fees, and

based upon good and sufficient evidence makes its ruling as follows. It is, therefore,




                                             3
       ORDERED, ADJUDGED and DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC, have and recover of and from Defendants SANDRA C. SAKS

A/K/A SANDRA GARZA DAVIS, MARGARET LANDEN SAKS A/K/A LANDEN SAKS,

and LEE NICK McFADIN, III, jointly and severally, attorney's fees through trial in the
                                                                     ci6,14+
amount      of   Si )(.4‘) ci)( Tin0114aild Sift       wifed linty        and   No/100   Dollars

($ J(8    „Moo , with interest thereon at the rate of five percent (5.0%) per annum from
date of judgment until paid. It is further

       ORDERED, ADJUDGED and DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC, have and recover of and from Defendants SANDRA C. SAKS

A/K/A SANDRA GARZA DAVIS, MARGARET LANDEN SAKS A/K/A LANDEN SAKS,

and LEE NICK McFADIN, Ill, jointly and severally, additional attorney's fees in the

amount of Twenty-Four Thousand and No/100 Dollars ($24,000.00) upon any such

Defendant's filing a notice of appeal to the Court of Appeals; additional attorney's fees

in the amount of Twelve Thousand and No/100 Dollars ($12,000.00) upon any such

Defendant's filing a petition for review to the Texas Supreme Court; additional attorney's

fees in the amount of Twenty-Four Thousand and No/100 Dollars ($24,000.00) if the

Texas Supreme Court requests briefing on the merits; and additional attorney's fees in

the amount of Twelve Thousand and No/100 Dollars ($12,000.00) upon the granting of

any such Defendant's petition for review to the Texas Supreme Court. If no appeal is

taken in this case, or if Plaintiff does not prevail on appeal, then Plaintiff shall recover

none of the additional attorney's fees set forth in this paragraph. Interest shall accrue

on any additional attorney's fees set forth in this paragraph at the rate of five percent




                                                   4
      (5.0%) per annum from the date of each event resulting in additional attorney's fees as

      referenced in this paragraph. It is further

            ORDERED, ADJUDGED and DECREED that Cross-Plaintiff MARCUS

      ROGERS, AS TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A ATFL&L, A

      TEXAS TRUST, have and recover of and from Cross-Defendants SANDRA C. SAKS

     A/K/A SANDRA GARZA DAVIS and LEE NICK McFADIN, Ill, jointly and severally,

     attorney's fees through trial in the amount of     0   -/--.    vilef•1
                                                                           f

     and No/100 Dollars ($                  ), with interest thereon at the rate of five percent

     (5.0%) per annum from date of judgment until paid. It is further

            ORDERED, ADJUDGED and DECREED that Cross-Plaintiff, MARCUS

     ROGERS, AS TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A ATFL&L, A

     TEXAS TRUST, have and recover of and from Cross-Defendants SANDRA C. SAKS

     A/K/A SANDRA GARZA DAVIS and LEE NICK McFADIN, III, jointly and severally,

     additional attorney's fees in the amount of 7)44         074fe-1          and No/100 Dollars cW"D

     ($22,02-9. 49   ) upon either such Cross-Defendant's filing a notice of appeal to the Court

     of Appeals; additional attorney's fees in the amount of                           and No/100 VD

Qi\P Dollars ($   oao. o2    ) upon either such Cross-Defendant's filing a petition for review to

     the Texas Supreme Court; additional attorney's fees in the amount of

    7iVea-//)./.0/4,J 1and No/100 Dollars ($                          ) if the Texas Supreme Court

     requests briefing on the merits; and additional attorney's fees in the amount of

              LiAjc.,„/
             f*                   and No/100 Dollars ($             00. 00 ) upon the granting of

     either such Cross-Defendant's petition for review to the Texas Supreme Court. If no

     appeal is taken in this case, or if Cross-Plaintiff does not prevail on appeal, then Cross-




                                                    5
Plaintiff shall recover none of the additional attorney's fees set forth in this paragraph.

Interest shall accrue on any additional attorney's fees set forth in this paragraph at the

rate of five percent (5.0%) per annum from the date of each event resulting in additional

attorney's fees as referenced in this paragraph. It is further

       ORDERED, ADJUDGED and DECREED that Plaintiff, BROADWAY

COFFEEHOUSE, LLC, have and recover of and from Defendants SANDRA C. SAKS

A/K/A SANDRA GARZA DAVIS, MARGARET LANDEN SAKS A/K/A LANDEN SAKS,

and LEE NICK McFADIN, Ill, jointly and severally, all costs of court, with interest

thereon at the rate of five percent per annum from date of judgment until paid.

       Plaintiff, BROADWAY COFFEEHOUSE, LLC, and Cross-Plaintiff, MARCUS

ROGERS, AS TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A ATFL&L, A

TEXAS TRUST, are allowed such writs and processes as they deem necessary in the

enforcement and collection of this judgment.

      All relief requested by any party and not expressly granted herein is hereby

denied. This is intended to be a final, appealable judgment which disposes of all claims

and parties.

      SIGNED this)-04y of October, 2014.




                                          HONORABLE ANTONIA A EAGA




                                            6
APPROVED AS TO FORM:

CURL STAHL GEIS
A PROFESSIONAL CORPORATION                    THE SHAW CORPORATION
700 North St. Mary's Street, Suite 1800       1100 N.W. Loop 410, Suite 700
San Antonio, Texas 78205                      San Antonio, Texas 78213
Telephone: (210) 226-2182                     Telephone: (210) 227-3737
Teleco ier: (210) 226-1691                    Telecopier: (210) 366-0805

BY:
    AUL T. CUR                                BY:
   State Bar No. 05255200                        RONALD J. SHAW
   ptcurlcsd-law.corn                            State Bar No. 18152300
   BRITTANY M. WEIL                              ShawCorporationaol.com
   State Bar No. 24051929
   bmweil@csd-law.corn                        ATTORNEYS FOR DEFENDANT
   HERBERT S. HILL                            DIANA G. FLORES
   State Bar No. 24087722
   hshillcsd-law.com

ATTORNEYS FOR PLAINTIFF
BROADWAY COFFEEHOUSE, LLC                     PHILIP M. ROSS
                                              State Bar No. 17304200
                                              ross law@hotmail.com
BINGHAM & LEA, P.C.                           1006 Holbrook Road
319 Maverick Street                           San Antonio, Texas 78218
San Antonio, Texas 78212                      Telephone: (210) 326-2100
Telephone: (210) 224-1819
Telecopier: (2      -01                       ATTORNEYS FOR DEFENDANTS
                                              MARGARET LANDEN SAKS;
BY:                                           SANDRA C. SAKS; AND
    ENJAMIN R. BINGHAM                        LEE NICK MCFADIN, Ill
  State Bar No. 02322350
  benbinghamandlea.com
  ROYAL B. LEA, III
  State Bar No. 12069680
  royal@bingharnandlea.com                    LAUREN SAKS MERRIMAN, Pro Se
                                              laurenmerrimantheblackbook-
ATTORNEYS FOR DEFENDANTS                      droup.com
MARCUS P. ROGERS, INTERIM                     825 West Fulton Market, Unit 2
TRUSTEE FOR THE SAKS                          Chicago, Illinois 60607
CHILDREN TRUST A/K/A ATFL&L;                  Telephone: (210) 789-9190
5321 BROADWAY PARTNERS;
AND SAKS BROADWAY, LLC




                                          7
      TAB 4

      ORDER
SETTING AMOUNT OF
SUPERSEDEAS BOND
                                                                 Ell MO SIRE III
                                                                      2013C]17001 -D073




                                CAUSE NO. 2013-CI-17001

BROADWAY COFFEEHOUSE LLC                            IN THE DISTRICT COURT

VS

MARCUS ROGERS, AS TRUSTEE FOR                       73RD JUDICIAL DISTRICT
THE SAKS CHILDREN TRUST A/K/A
ATTFL&L, A TEXAS TRUST; SAKS
BROADWAY, LLC; SANDRA C. SAKS,
A/K/A SANDRA GARZA DAVIS; DIANE
M. FLORES, A/K/A DIANA GARZA
FLORES; LAUREN SAKS MERRIMAN
A/K/A GLORIA LAUREN NICOLE SAKS;
MARGARET LANDEN SAKS, A/K/A
LANDEN SAKS; AND LEE NICK
MCFADIN, III                                        BEXAR COUNTY, TEXAS


                                        ORDER

        ON THIS DAY, came on to be heard the Defendants' Amended Motion to set

 the amount of a supersedeas bond. The Court, having considered the Defendants'
                                                                           ave.. 4 4; et
 motion and the Plaintiffs response, as well as the argument of counsey for the vik_
                                                                                          e-)s
 parties finds that the Motion has merit and should be granted. Therefore, it is

 ORDERED that the amount of the supersedeas bond to suspend the judgment is

 $     119             •


`tTY                       or
                        OCT X12014
                                         Hon. Antonia Arteaga
                                         Judge Presiding


                                           1
     APPROVED AS TO FORM ONLY:



     Philip M. Rc, ss, SBN 17304200
     Phone: 210-326-2100
     Email: ross_law@hotmail.com



     Royal B. Lea, III, SBN 1 69680
     Phone: 210-224-1891
     Email: royal@binghamandlea.com



     Paul T. Curl, SBN 05255200
     Phone: 210-226-2182
     Email: ptcurl@csg-law.com




11
0
3


4
V
0
L
4
3
0
0
p

1                                     2
4
5
1
     TAB 5

NOTICE OF APPEAL
                         CAUSE NO. 2013-CI-17001

BROADWAY COFFEEHOUSE LLC         §              IN THE DISTRICT COURT
                                 §
VS                               §
                                 §
MARCUS ROGERS, AS TRUSTEE FOR    §              73RD JUDICIAL DISTRICT
THE SAKS CHILDREN TRUST A/K/A    §
ATTFL&L, A TEXAS TRUST; SAKS     §
BROADWAY, LLC; SANDRA C. SAKS,   §
A/K/A SANDRA GARZA DAVIS; DIANE §
M. FLORES, A/K/A DIANA GARZA     §
FLORES; LAUREN SAKS MERRIMAN     §
A/K/A GLORIA LAUREN NICOLE SAKS; §
MARGARET LANDEN SAKS, A/K/A      §
LANDEN SAKS; AND LEE NICK        §
MCFADIN, III                     §              BEXAR COUNTY, TEXAS


                            NOTICE OF APPEAL

TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
FOURTH JUDICIAL DISTRICT COURT OF APPEALS:

      COME NOW, SANDRA SAKS, LEE NICK MCFADIN, III and

MARGARET LANDEN SAKS, by and through undersigned counsel, and file their

Notice of Appeal pursuant to TRAP Rule 25.1, and would show the Court as

follows:

1     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS desire to Appeal from the Judgment, signed on October 20, 2014 in Cause

No. 2013-CI-17001, styled BROADWAY COFFEEHOUSE LLC v MARCUS




                                      1
ROGERS, AS TRUSTEE FOR THE SAKS CHILDREN TRUST A/K/A

ATTFL&L, A TEXAS TRUST; SAKS BROADWAY, LLC; SANDRA C. SAKS,

A/K/A SANDRA GARZA DAVIS; DIANE M. FLORES, A/K/A DIANA GARZA

FLORES; LAUREN SAKS MERRIMAN A/K/A GLORIA LAUREN NICOLE

SAKS; MARGARET LANDEN SAKS, A/K/A LANDEN SAKS; AND LEE

NICK MCFADIN, III, pending in 73rd District Court, Bexar County, Texas.

2     The date of the Order appealed from is October 20, 2014.

3     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS desire to appeal.

4     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS desire to appeal to the Fourth Court of Appeals, San Antonio, Texas.

5     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS are the parties filing this appeal.

6     This Notice of Appeal is being served on all parties to the court's Orders and

Judgment.

      WHEREFORE, SANDRA SAKS, LEE NICK MCFADIN, III and

MARGARET LANDEN SAKS hereby file this notice of appeal. They also claim

such further relief to which they may be justly entitled.




                                           2
                                     Respectfully submitted,

                                    Philip M. Ross
                                    SBN 17304200
                                    1006 Holbrook Road
                                    San Antonio, Texas 78218
                                    Phone: 210/326-2100
                                    Email: ross_law@hotmail.com
                                By: /s/ Philip M. Ross
                                    Philip M. Ross
                                    Attorney for Lee Nick McFadin, III,
                                    Margaret Landen Saks and Sandra C.
                                    Saks



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been e-filed and sent to Brittany M. Weil and Paul T. Curl, CURL & STAHL, P.C.,
Attorneys for Broadway Coffeehouse LLC, and Royal B. Lea, III, attorney for
Marcus Rogers, on October 20, 2014 in compliance with the Texas Rules of Civil
Procedure and/or by email pursuant to agreement.

                                     /s/ Philip M. Ross
                                     Philip M. Ross




                                        3
            TAB 6

SUPPLEMENT TO NOTICE OF APPEAL
                          CAUSE NO. 2013-CI-17001

BROADWAY COFFEEHOUSE LLC         §               IN THE DISTRICT COURT
                                 §
VS                               §
                                 §
MARCUS ROGERS, AS TRUSTEE FOR    §               73RD JUDICIAL DISTRICT
THE SAKS CHILDREN TRUST A/K/A    §
ATTFL&L, A TEXAS TRUST; SAKS     §
BROADWAY, LLC; SANDRA C. SAKS,   §
A/K/A SANDRA GARZA DAVIS; DIANE §
M. FLORES, A/K/A DIANA GARZA     §
FLORES; LAUREN SAKS MERRIMAN     §
A/K/A GLORIA LAUREN NICOLE SAKS; §
MARGARET LANDEN SAKS, A/K/A      §
LANDEN SAKS; AND LEE NICK        §
MCFADIN, III                     §               BEXAR COUNTY, TEXAS


                    SUPPLEMENT TO NOTICE OF APPEAL

TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
FOURTH JUDICIAL DISTRICT COURT OF APPEALS:

      COME NOW, SANDRA SAKS, LEE NICK MCFADIN, III and

MARGARET LANDEN SAKS, by and through undersigned counsel, and file their

Supplement to Notice of Appeal pursuant to TRAP Rule 25.1, and would show the

Court as follows:

1     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS filed their Notice of Appeal on October 20, 2014.

2     Appellants identified the Judgment dated October 20, 2014 as the Order

appealed from.


                                       1
3      Appellants desire to add the Order granting partial summary judgment,

dated August 25, 2014, which was incorporated into the Judgment, as well as the

Order, dated October 31, 2014, setting the amount of the supersedeas bond, to the

Orders appealed from.

4     The dates of the Orders appealed from are August 25, 2014, October 20,

2014, and October 31, 2014.

3     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS desire to appeal.

4     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS desire to appeal to the Fourth Court of Appeals, San Antonio, Texas.

5     SANDRA SAKS, LEE NICK MCFADIN, III and MARGARET LANDEN

SAKS are the parties filing this appeal.

6     This Notice of Appeal is being served on all parties to the court's Orders.

      WHEREFORE, SANDRA SAKS, LEE NICK MCFADIN, III and

MARGARET LANDEN SAKS hereby file this supplement to their notice of

appeal. They also claim such further relief to which they may be justly entitled.




                                           2
                                      Respectfully submitted,

                                      Philip M. Ross, SBN 17304200
                                      1006 Holbrook Road
                                      San Antonio, Texas 78218
                                      Phone: 210/326-2100
                                      Email: ross_law@hotmail.com

                                By: /s/ Philip M. Ross
                                     Philip M. Ross
                                    Attorney for SANDRA SAKS,
                                    LEE NICK MCFADIN, III and
                                    MARGARET LANDEN SAKS




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been e-filed and served on February 20, 2015 by email pursuant to agreement to
Paul T. Curl and Royal B. Lea, III.

                                      /s/ Philip M. Ross
                                      Philip M. Ross




                                         3